EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kevin Greenleaf on 2/1/2021.

2) The claims have been amended as follows as agreed to via the interview cited above: 

21.	(Currently Amended)  A dynamic control method of an electric vehicle comprising: 
selecting, via a processor, a first map [[one]] of a plurality of maps of [[user]] vehicle speed or throttle inputs to vehicle outputs;
receiving, at the processor, a [[user]] vehicle speed or throttle input from an input device;
mapping, via the processor, the [[user]] vehicle speed or throttle to a first power parameter based on the first map;
maintaining power, via the processor, to an electric motor of the electric vehicle within a range of the first power parameter;
detecting, via the processor and a sensor, a perturbation; 
determining, via the processor, based on the perturbation, a second map of the maps of [[user]] vehicle speed or throttle inputs to vehicle outputs 
mapping, via the processor, the [[user]] vehicle speed or throttle input to a second power parameter based on the second map; and


22.	(Previously Presented)  The method of claim 21, further comprising:
receiving sensor data sampled by a sensor associated with the electric vehicle to detect the perturbation.

23.	(Previously Presented)  The method of claim 22, wherein detecting the perturbation is further based on mobile device sensor data sampled by a device sensor of a mobile device.

24.	(Previously Presented)  The method of claim 21,wherein the perturbation is a sudden change in one or more of position, velocity, or acceleration of a user or the electric vehicle.

25.	(Currently Amended)  The method of claim 21, wherein controlling power to the electric motor, after detecting the perturbation, comprises determining the second power parameter based on the first map and the second map.

26.	(Currently Amended)  The method of claim 25, wherein the first map is based on throttle, and wherein the second map is based on vehicle speed.

27.	(Currently Amended)  The method of claim 21, wherein the plurality of maps are based on controlling at least one of torque, power, vehicle speed, and acceleration on the electric vehicle.

28.	(Currently Amended)  The method of claim 21, wherein the plurality of maps are stored at a processor of the electric vehicle, and wherein detecting the map are performed at the processor during electric vehicle movement.

29.	(Previously Presented)  The method of claim 28, wherein detecting the perturbation comprises detecting an acceleration rate of change above an acceleration rate of change threshold.

30.	(Currently Amended)  The method of claim 28, further comprising:
receiving updated maps at the electric vehicle.

31.	(Previously Presented)  The method of claim 21, further comprising:
receiving a first sensor dataset sampled by a sensor associated with the electric vehicle during a first time period.

32.	(Currently Amended)  The method of claim 31, wherein the first sensor dataset are received at a remote system, and wherein the method further comprises, prior to a second time period, transmitting the selection of the first map to a wireless communications module of the electric vehicle, the wireless communications module communicably coupled to the processor.

33.	(Previously Presented)  The method of claim 32, wherein the first sensor dataset comprises:
motion data sampled by a motion sensor mounted to the electric vehicle and electrically connected to the processor; and
location data sampled by a location sensor of the mobile device.

34.	(Previously Presented)  The method of claim 33, further comprising:
generating a riding pattern for the user based on the first sensor dataset.

35.	(Currently Amended)  The method of claim 21, wherein the second map is based on torque output.

36.	(Currently Amended)  The method of claim 21, wherein the second map is based on vehicle speed output.

37.	(Currently Amended)  A method for dynamic control of an electric vehicle comprising:
achieving, via the electric vehicle, a first vehicle speed by application of a first manual driving force from the user;
determining, via a processor of the electric vehicle, the first vehicle speed based on a first sensor dataset sampled by a sensor associated with the electric vehicle during a first time period;
maintaining, via the vehicle, electric power during a second time period to drive the electric vehicle within a predetermined range of a first output vehicle speed selected based on the first vehicle speed;
achieving, via the vehicle, a second vehicle speed by application of a [[first]] second manual driving force from the user;
determining, by the processor, the second vehicle speed based on a second sensor dataset sampled by the sensor during the second time period; and
maintaining, via the vehicle, electric power provision during a third time period to drive the electric vehicle within a predetermined range of a second output vehicle speed selected based on the second vehicle speed.

38.	(Currently Amended)  The method of claim 37, wherein maintaining electric power during the second time period is in response to receiving a first [[user]] vehicle speed or throttle input from an input device of the electric vehicle, and wherein maintaining electric power during the third time period is in response to receiving a second [[user]] vehicle speed or throttle input from the input device.

Currently Amended)  The method of claim 37, further comprising:
Selecting, via the processor, a first map of vehicle speed prior to the first time period, the first map correlating vehicle speed to power parameters; and
mapping the first vehicle speed to a first power parameter based on the first map, 
wherein maintaining electric power during the second time period comprises maintaining electric power within a predetermined range of the first power parameter to drive the electric vehicle.

40.	(Previously Presented)  The method of claim 37, further comprising:
detecting a perturbation during the third time period based on a third sensor dataset sampled by the sensor during the third time period;
determining a second power parameter based on the perturbation; and
maintaining electric power within a predetermined range of the second power parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/HARRY Y OH/Primary Examiner, Art Unit 3666